 In the Matter a CLINTON LUMBER CORPORATION,EMPLOYERandUNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,LUMBER AND SAWMILL WORKERS BRANCH, A. F. L., PETITIONERCase No. 15-R-1901.-Decided January 20, 194.7Metcalf, AppersonctCrufmp,byMr. Charles M. Crum2p,of Mem-phis, Tenn., for the Employer.Mr. Walter T. Yount,ofMemphis, Tenn., for the Union.Mr. Leonard J. Mandl,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor RelationsBoard con-ducted on October 11, 1946, a prehearing election among employees ofthe Employer in the alleged appropriate unit to determine whetheror not they desired to be represented by the Petitioner for the purposesof collective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that, of the approximately 22 eligible voters,18 cast ballots, of which 10 were for the Petitioner, 6 were against thePetitioner, and 2 were challenged.Thereafter, a hearing was held atMemphis, Tennessee, on November 4, 1946, before Gerald A. Brown,hearing officer.The hearing officer's rulings are free from prejudicialerror and are herebyaffirmed.Upon the entire record in the case, the National LaborRelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERClinton Lumber Corporation, a Tennessee corporation, is engagedin Memphis, Tennessee, in the business of buying, processing, and sell-ing lumber ; it also buys and sells hardware, paint and other buildingmaterials, home appliances,and furnishings.Itmaintains a millwhere it manufactures millwork, a store for retail sales, and a lumber71 N. L.R. B., No 41.217 218DECISIONSOF NATIONALLABOR RELATIONS BOARDyard where it stores lumber and other supplies.During the periodfrom November 1, 1945, through May 31, 1946, the purchases of theEmployer, which consisted primarily of lumber, hardware, paint, ply-wood, appliances, and stock millwork, amounted to approximately$217,000, of which about 80 percent represented shipments from pointsoutside the State.During the same period, its sales amounted to about$271,000, of which about $2,500 represented shipments to other States.We find, contrary to the contention of the Employer, that it is en-gaged in commerce within the meaning of the National LaborRelations Act.,II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree generally that the appropriate unit should con-sist of all production and maintenance employees of the Employer,excluding salesmen, office and clerical employees, and all supervisoryemployees.The only dispute between the parties relates to BenThornton, one of the two employees whose ballot was challengedat the election.The Union would include Thornton, while the Em-ployer would exclude him from the unit.Thornton is classified by the Employer as a general purpose laborerand is frequently referred to in the record as a porter.While heassists in the cabinet room and in the assembly of trim orders, andhelps in the machine room, his primary duties and assignments arethose of a porter.Keeping the store and warehouses clean is hismain responsibility. It was estimated at the hearing that 75 percentof his time is spent performing his duties as a porter and that 25percent of his time is spent in production work.We note in thisconnection that the parties agree to the exclusion of employee Jackson,a full-time porter, the only other porter employed by the Employer.IN. L. R. B. v Suburban Lumber Company,121 F. (2d) 829 (C. C A 3) ;Matter ofDesmonds,Inc.,68 N. L. R.B. 379;Matter of Lane Bryant,Inc.,52 N. L. R B. 1536, andcases cited therein. CLINTON LUMBER CORPORATION219Accordingly, inasmuch as Thornton spends the major portion ofhis time as a porter, and in view of the agreement of the parties toexclude the other porter employed by the Employer, we shall excludeThornton from the unit as a porter 2 and we shall sustain the challengeto his ballot.3We find, in accordance with the agreement of the parties and withour foregoing determination, that all production and maintenanceemployees of the Employer, excluding porters, salesmen, office andclerical employees, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe results of the .election held before the hearing show that thePetitioner has received a majority of the valid votes cast, irrespectiveof the counting of any of the challenged ballots.Under the circum-stances, we shall certify the Petitioner as the collective bargainingrepresentative of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that, United Brotherhood of Carpenters andJoiners of America, Lumber and Sawmill Workers Branch, A. F. L.,has been designated and selected by a majority of all production andmaintenance employees of Clinton Lumber Corporation, Memphis,Tennessee, excluding porters, salesmen, office and clerical employeesand all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employees,or effectively recommend such action, as their representative for thepurposes of collective bargaining and that, pursuant to Section 9 (a)of the Act, the said organization is the exclusive representative of allsuch employees for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and other conditions ofemployment.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.2CfMatterofMarcellusM. Murdock,67 N. L.R. B. 1426,Matter of SahsbutyCottonMills,39 N L R. B 2101The other challenged ballot was that of H L.Whittaker.Inasmuch as this employeeIsadmittedly in the unit and because his challenged ballot is insufficient to affect theelection results,we find it unnecessary to determine whether the ballot should be openedand counted.